In a proceeding under article 78 of the CPLR by a number of licensed owners of separate package liquor stores in Amityville, Suffolk County, to review and to annul a determination of the Hew York State Liquor Authority, which granted the application of Amityville Wines & Liquors, Inc., to remove its package liquor store from its original location in Bronx County to the vicinity of the petitioners’ respective premises in Amityville, the Authority and the said applicant for relocation appeal, by permission of the Supreme Court, Suffolk Clounty, and as in effect limited by their briefs, from so much of an order of said court, entered December 31, 1964, as annulled said determination and remitted the removal application to the Authority for the purpose of making findings on the issue of public convenience and advantage based upon the particular facts in this ease. Order modified by further directing that the removal application be remitted to the Authority: (1) for an investigation with respect to the existing conditions in both localities; (2) for a determination, containing specific findings of fact, upon the question of whether public convenience and advantage require the granting or denial of said application; and (3) for further proceedings not inconsistent herewith. Ho questions of fact have been considered by this court. As so modified, order, insofar as appealed from, affirmed, without costs for the reasons set forth by this court in Matter of Stone v. New York State Liq. Auth. (23 A D 2d 766). (For related appeal, see Matter of Glamy Liquors v. New York State Liq. Auth., 23 A D 2d 772.) Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.